        Case 4:19-cr-00085-SWW Document 71 Filed 04/09/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA                  *
                                          *
V.                                        *    CASE NO. 4:19CR00085-01 SWW
                                          *
TOMMY EARL CASEY, III                     *


                                      ORDER

      On April 7, 2021, the Court held a hearing on the United States’ motion

[ECF No. 62] to revoke the supervised release previously granted Defendant.

Defendant consented to participate in the hearing via video teleconference and was

present at the hearing by video. Also present were Defendant’s attorney, Darrell F.

Brown, Jr. and Assistant United States Attorney Benicia Moore for the

Government. Based on statements on the record, the Court found that Defendant

has violated the conditions of his supervised release without just cause.

      IT IS THEREFORE ORDERED AND ADJUDGED that the Government’s

motion to revoke supervised release [ECF No. 62] is GRANTED, and the

supervised release previously granted Defendant is REVOKED.

      IT IS FURTHER ORDERED that Defendant shall serve a term of

imprisonment of FIVE (5) MONTHS in the custody of the Bureau of Prisons.

      There will be TWO (2) YEARS supervised release following the term of

incarceration. All general and standard conditions of supervised release previously
                                          1
        Case 4:19-cr-00085-SWW Document 71 Filed 04/09/21 Page 2 of 2




imposed remain in full force and effect. Those conditions include that Defendant

report to the United States Probation Office in the federal judicial district where

he is released within 72 hours of his release from imprisonment.

      In addition, Defendant will be subject to the following special condition of

supervised release:

      1. Defendant must participate, under the guidance and supervision of
      the United States Probation Officer, in a substance abuse treatment
      program which may include testing, out-patient counseling, and/or
      residential treatment. The defendant will pay for the cost of treatment
      at the rate of $10 per session, with the total cost not to exceed $40 per
      month, based on ability to pay as determined by the probation office.
      In the event the defendant is financially unable to pay for the cost of
      treatment, the co-pay requirement will be waived.

      Defendant must pay a $100 special assessment, which is mandatory and still

outstanding.

      The Court recommends that Defendant be incarcerated at Forrest City,

Arkansas.

      Defendant is remanded to the custody of the United States Marshal Service.

      IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2021.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                          2
